DETAILED ACTION
This action is responsive to the application No. 16/874,162 filed on May 14, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 with the associated claims filed on 09/13/2022 responding to the Office action mailed on 07/26/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-3, 5-15, 19, and 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bolognia (US 8,030,722). 

Regarding Claim 1, Bolognia (see, e.g., Figs. 7A-7B) teaches:
a lid structure 28/36 for a MEMS package 10G, the lid 28/36 comprising an interposer member 36 formed in connection with a first surface of a cover member 28 (i.e., upper surface of interposer member 36 coinciding with lower surface of cover member 28) (see, e.g., col. 3, ll. 19-20),
wherein:
the interposer member 36 defines at least one side wall (i.e., left side wall) of the lid structure 28/36, and
the interposer member 36 comprises:
a void which extends through the interposer member 36 from an upper surface to a lower surface of the interposer member 36 (see, e.g., col. 3, ll. 38-42);
a plurality of through holes 62A which extend between the upper surface of the interposer member 36 and the lower surface of the interposer member 36 and which are spaced on a notional path which surrounds the void (see, e.g., Fig. 7B, col. 7, ll. 14-18); and
the interposer member 36 comprises epoxy material, a polymer, a polymeric material, and/or an electrically insulating material and wherein the interposer member 36 is integral with the cover member 28 (see, e.g., col. 3, ll. 44-45).  
The grounds of rejection under 35 U.S.C. § 103 based on separate vs. integral layers deals with an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) that has been previously decided by the courts.
In Howard v. Detroit Stove Works 150 U.S. 164 (1893), the Court held, “it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together....”
In In re Larson 144 USPQ 347 (CCPA 1965), the term “integral” did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, “we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al. would be merely a matter of obvious engineering choice” (bracketed material added).  The court cited In re Fridolph for support.  In re Fridolph 135 USPQ 319 (CCPA 1962) deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

In the instant case, the use of “the interposer member being integral with the cover member” in place of separate interposer and cover member would not have involved an inventive step as set forth in the case law above since both yield the same structure.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use “the interposer member being integral with the cover member” instead of separate interposer and cover member as “merely a matter of obvious engineering choice” as set forth in the above case law.

Regarding Claim 2, Bolognia teaches all aspects of claim 1.  Bolognia (see, e.g., Figs. 7A-7B), teaches that the one or more through holes 62A comprise with an electrically conductive material 64 (see, e.g., col. 7, ll. 16-17).

Regarding Claim 3, Bolognia teaches all aspects of claim 1.  Bolognia (see, e.g., Figs. 7A-7B), teaches that the interposer member 36 comprises a plurality of through holes 62A, wherein at least some of the through holes 62A are spaced on a notional path which surrounds the void (see, e.g., Fig. 7B, col. 7, ll. 14-18).

Regarding Claim 5, Bolognia teaches all aspects of claim 1.  Bolognia (see, e.g., Figs. 7A-7B), teaches that the cover member 28 comprises at least one electrical contact 30 formed on a second surface (i.e., upper surface) of the cover member 28, the second surface being opposite to the first surface (i.e., lower surface of cover member 28).  

Regarding Claim 6, Bolognia teaches all aspects of claim 5.  Bolognia (see, e.g., Figs. 7A-7B), teaches that the cover member 28 comprises at least one via 32 which extends through the plane of the cover member 28 between the first surface (i.e., lower surface of 28) and the second surface (i.e., upper surface of 28) thereof.  

Regarding Claim 7, Bolognia teaches all aspects of claim 1.  Bolognia (see, e.g., Figs. 7A-7B), teaches further comprising a package substrate 12 (see, e.g., col. 2, ll. 37-38).  

Regarding Claim 8, Bolognia teaches all aspects of claim 7.  Bolognia (see, e.g., Figs. 7A-7B), teaches that the lid structure 28/36 is attached to a first (upper) surface of the package substrate 12 by one or more solder bonds 31(see, e.g., col. 7, ll. 19-23).  

Regarding Claim 9, Bolognia teaches all aspects of claim 8.  Bolognia (see, e.g., Figs. 7A-7B), teaches that the package substrate 12 comprises at least one electrical contact 16 formed on an upper surface thereof, wherein a through hole 62A of the interposer member 36 corresponds to each electrical contact 16 and is provided so as to at least partially overlie the corresponding electrical contact 16 (see, e.g., col. 7, ll. 15-35).   

Regarding Claim 11, Bolognia teaches all aspects of claim 8.  Bolognia (see, e.g., Figs. 7A-7B), teaches that the package substrate 12 comprises a cavity 24 which extends through the plane of the package substrate 12 and defines an acoustic port 203 of the package 10G (see, e.g., col. 2, ll. 64-67, col. 3, ll. 1-3).  

Regarding Claim 12, Bolognia teaches all aspects of claim 11.  Bolognia (see, e.g., Figs. 7A-7B), teaches a MEMS microphone transducer 22 provided on the upper surface of the package substrate 12 (see, e.g., col. 2, ll. 56-63).  

Regarding Claim 13, Bolognia teaches all aspects of claim 12.  Bolognia (see, e.g., Figs. 7A-7B), teaches that the MEMS microphone transducer 22 comprises a flexible membrane which deflects in response to a pressure differential across the membrane, and wherein the MEMS microphone transducer 22 is provided such that the flexible membrane overlies the acoustic port 24 of the package 10G (see, e.g., col. 2, ll. 56-67, col. 3, ll. 1-3).  

Regarding Claim 14, Bolognia teaches all aspects of claim 11.  Bolognia (see, e.g., Figs. 7A-7B), teaches an IC die 44 mounted to the upper surface of the package substrate 12 (see, e.g., col. 6, ll. 53-54).  

Regarding Claim 15, Bolognia teaches all aspects of claim 8.  Bolognia (see, e.g., Figs. 7A-7B), teaches that the package substrate 12 comprises a moulded substrate (see, e.g., col. 2, ll. 33-36).  
The recitation calling for “the package substrate comprising a moulded substrate” have not been given any patentable weight since a “product-by-process” claim is directed to a product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product-by-process” claim, and not the patentability of the process, and that old or obvious product produced by a new method is not patentable as a product, whether claimed in “product-by-process” claim or not.
Note that applicant has the burden of proof in such case, as the above case law makes clear.
As to the grounds of rejection under section 103, see MPEP §2113 which discusses the handling of “product-by-process” claims and recommends the alternative (§ 102/§ 103) grounds of rejection.

Regarding Claim 19, Bolognia teaches all aspects of claim 1.  Bolognia (see, e.g., Figs. 7A-7B), teaches a substrate structure 28/36/12 for a MEMS transducer package 10G comprising an interposer member 36 as claimed in claim 1 and a moulded substrate 12, wherein the interposer member 36 is mounted on or formed integrally with the moulded substrate 12 and wherein the interposer member 36 defines at least one side wall of the structure 28/36/12.
See also the comments stated above in claim 15 regarding product-by-process limitations which are considered repeated here.

Regarding Claim 23, Bolognia teaches all aspects of claim 7.  Bolognia (see, e.g., Figs. 7A-7B), teaches an electronic device wherein the device is at least one of:
a portable device; a battery powered device; an audio device; a computing device; a communications device; a personal media player; a headphone, a mobile telephone; a games device; and a voice controlled device (see, e.g., col. 1, ll. 14-22).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US 2018/0213312) in view of Wang (US 2010/0303271).

Regarding Claim 10, Bolognia teaches all aspects of claim 8.  Bolognia is silent with respect to the claim limitation that a ring of conductive material is formed on an upper surface of the package substrate, the ring of conductive material underlying at least some of the plurality of through holes of the interposer member.
Wang (see, e.g., Figs. 1-5), in similar MEMS microphones to those of Bolognia, on the other hand, teaches establishing an acoustic seal between the cover member 3 and the integrated microphone die 1 by reflowing the solder bumps 14 and a ring 32 of conductive material formed on an upper surface of the package substrate 3, the ring 32 of conductive material underlying at least some of the plurality of through holes 12 of the interposer member 22 (see, e.g., par. 0047).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Bolognia’s device, a ring of conductive material formed on an upper surface of the package substrate, the ring of conductive material underlying at least some of the plurality of through holes of the interposer member, as taught by Wang, to establish an acoustic seal between the cover member and the integrated microphone die.

Response to Arguments
Applicant’s arguments filed on 09/13/2022 with respect to the rejection of claim 1 have been fully considered but are moot in view of the new grounds of rejection.

1510Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814